         Case
          Case5:18-cr-00258-EJD
                3:08-cr-00160-SI Document 113
                                          882-2Filed
                                                 Filed
                                                     08/22/08
                                                       07/30/21Page
                                                                Page1 of
                                                                      1 of
                                                                         44



 1   Jeffrey L. Bornstein (State Bar No. 99358)
     Luke G. Anderson (State Bar No. 210699)
 2   K&L Gates LLP
     55 Second Street, 17th Floor
 3   San Francisco, CA 94105
     Telephone: (415) 882-8200
 4   Facsimile: (415) 882-8220
 5   Barry M. Hartman, Admitted Pro Hac Vice (DC Bar No. 291617)
     Christopher R. Tate, Admitted Pro Hac Vice (PA Bar No. 205510)
 6   K&L Gates LLP
     1601 K Street, N.W.
 7   Washington, D.C. 20006
     Telephone: (202) 778-9000
 8   Facsimile: (202) 778-9100
 9   Attorneys for Defendant
     JOHN J. COTA
10
                                 UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
                                     SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                            Case No. CR 08-0160 SI
15                                      Plaintiff,        DEFENDANT JOHN J. COTA’S NOTICE
                                                          OF MOTION AND MOTION TO SEVER
16          v.                                            CHARGES AGAINST DEFENDANT
                                                          FLEET MANAGEMENT, INC.
17   JOHN J. COTA,
       and                                                Date: September. 22, 2008
18   FLEET MANAGEMENT LIMITED,                            Time : 11:00 a.m.
                                                          Judge: Honorable Susan Illston
19                                   Defendants.
                                                          Speedy Trial Act; Excludable Time through
20                                                        Disposition, 18 U.S.C. § 3161(h)(1)(F)
21

22          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD HEREIN:
23          PLEASE TAKE NOTICE that at 11:00 a.m. on September 22, 2008 or as soon
24   thereafter as counsel may be heard in the above entitled Court, Defendant JOHN J. COTA
25   (“Captain Cota”) will and hereby does move this Court for an order severing the charges against
26   Captain Cota in the Second Superseding Indictment (“Indictment”) in the above-captioned
27   matter from the charges in the Indictment against Defendant Fleet Management, Inc. (“Fleet”).
28
                                                     1.
      DEFENDANT JOHN J. COTA’S NOTICE OF MOTION AND MOTION TO SEVER CHARGES
      AGAINST DEFENDANT FLEET MANAGEMENT, INC.
      CR 08-0160 SI
         Case
          Case5:18-cr-00258-EJD
                3:08-cr-00160-SI Document 113
                                          882-2Filed
                                                 Filed
                                                     08/22/08
                                                       07/30/21Page
                                                                Page2 of
                                                                      2 of
                                                                         44



 1          The Motion is brought pursuant to Federal Rule of Criminal Procedure 14. Severance is
 2   proper due to the risk of prejudice to Captain Cota if Defendants are jointly tried. Fleet’s
 3   proposed defense is highly prejudicial to Captain Cota and is based upon speculation, innuendo,
 4   and character assassination. This motion is made and based upon this Notice and Motion and
 5   Motion, the Memorandum of Points and Authorities and exhibits in support thereof, the complete
 6   files and records in this matter, and upon such other matters as may be presented to the Court at
 7   the time of the hearing.
 8

 9                                                    Respectfully submitted,
10

11
                                                      K& L GATES LLP
12

13
                                                 By /s/ Jeffrey L. Bornstein
14 Dated: August 22, 2008                        :
15                                                  Jeffrey L. Bornstein, Esq.
                                                    Luke G. Anderson, Esq.
16                                                  Barry M. Hartman, Esq., Admitted Pro Hac Vice
                                                    Christopher R. Tate, Esq., Admitted Pro Hac Vice
17
                                                      Attorneys for Defendant
18                                                    JOHN J. COTA

19

20

21

22

23

24

25

26

27

28
                                                        2.
      DEFENDANT JOHN J. COTA’S NOTICE OF MOTION AND MOTION TO SEVER CHARGES
      AGAINST DEFENDANT FLEET MANAGEMENT, INC.
      CR 08-0160 SI
         Case
          Case5:18-cr-00258-EJD
                3:08-cr-00160-SI Document 113
                                          882-2Filed
                                                 Filed
                                                     08/22/08
                                                       07/30/21Page
                                                                Page3 of
                                                                      3 of
                                                                         44



 1                                        PROOF OF SERVICE
 2

 3           I am employed in the County of San Francisco, State of California by a member of the
 4   Bar of this Court, at whose direction this service was made. I am over the age of 18 and not a
     party to the within action. My business address is 55 Second Street, Suite 1700, San Francisco,
 5   CA 94105. On August 22, 2008, I served the document(s) described as:
      DEFENDANT JOHN J. COTA’S NOTICE OF MOTION AND MOTION TO SEVER
 6    CHARGES AGAINST DEFENDANT FLEET MANAGEMENT, INC.
 7   on the parties to this action named on the attached service list by the method described below.
 8      (BY PERSONAL SERVICE) I caused a true and correct copy of said document(s) to be
        served by hand to the addressee(s) listed above, with the name and address of the person
 9
        served shown on the envelope.
10
       (BY OVERNIGHT DELIVERY) I enclosed a true and correct copy of said document(s) in an
11     envelope/package provided by an overnight delivery carrier addressed to the addressee(s)
       listed above, sealed it, and placed it for collection and overnight delivery following the
12     ordinary business practices of Kirkpatrick & Lockhart Preston Gates Ellis LLP. I am readily
       familiar with the firm’s practice of collecting and processing correspondence for overnight
13     delivery. On the same day that correspondence is placed for collection and overnight
       delivery, it is collected by an overnight delivery carrier. Delivery fees are pre-paid or
14     provided for in accordance with the ordinary business practices of Kirkpatrick & Lockhart
       Preston Gates Ellis LLP.
15   X (BY ELECTRONIC TRANSMISSION) I transmitted a true and correct copy of said
       document(s) by electronic mail to the offices of the addressee(s). I did not receive, within a
16     reasonable time after the transmission, any message or other indication that the transmission
       was unsuccessful.
17
        (BY FACSIMILE) I transmitted a true and correct copy of said document(s) by facsimile to
18      the offices of the addressee(s). Upon completion of the facsimile transmission, a transmission
        report was issued showing the transmission was complete and without error.
19
        (BY U.S. MAIL) I enclosed a true and correct copy of said document(s) in an envelope
20      addressed to the addressee(s) listed above and placed it for collection and mailing following
        the ordinary business practices of Kirkpatrick & Lockhart Preston Gates Ellis LLP. I am
21      readily familiar with the firm’s practice of collecting and processing correspondence for
        mailing. On the same day that correspondence is placed for collection and mailing, it is
22      deposited in the ordinary course of business with the U.S. Postal Service with postage fully
        prepaid at San Francisco, California.
23
            Executed on August 22, 2008 at San Francisco, California.
24
            I declare under penalty of perjury that the foregoing is true and correct.
25
                                                      /s Michelle Crawford_________________
26

27

28
                                                       3.
      DEFENDANT JOHN J. COTA’S NOTICE OF MOTION AND MOTION TO SEVER CHARGES
      AGAINST DEFENDANT FLEET MANAGEMENT, INC.
      CR 08-0160 SI
         Case
          Case5:18-cr-00258-EJD
                3:08-cr-00160-SI Document 113
                                          882-2Filed
                                                 Filed
                                                     08/22/08
                                                       07/30/21Page
                                                                Page4 of
                                                                      4 of
                                                                         44



 1                                      SERVICE LIST
 2   Stacey Geis, Esq.                        Richard Udell
     Assistant United States Attorney         U.S. Department of Justice, Environment
 3   U.S. Attorney's Office                   Crimes Section
 4   450 Golden Gate, 11th Floor              PO Box 23985
     San Francisco, CA 94102                  Washington, DC 20026
 5   Fax: (415) 436-7234                      Fax: (202) 305-0396

 6   Marc R. Greenberg, Esq.
     Keesal, Young & Logan
 7   400 Oceangate
 8   P.O. Box 1730
     Long Beach, CA 90801-1730
 9   Fax: (562) 436-7416

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              4.
      DEFENDANT JOHN J. COTA’S NOTICE OF MOTION AND MOTION TO SEVER CHARGES
      AGAINST DEFENDANT FLEET MANAGEMENT, INC.
      CR 08-0160 SI
